Citation Nr: 0021470	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  96-41 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1978 to 
December 1979 and active duty for training from August 1976 
to November 1976.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the New York, New York, Department 
of Veterans Affairs (VA) Regional Office (RO).  The June 1995 
and January 1996 rating decisions denied service connection 
for hearing loss.  The August 1995 and January 1996 rating 
decisions denied service connection for asthma.  


FINDING OF FACT

The medical evidence does not include an in-service diagnosis 
or treatment of a hearing disability or a nexus opinion 
relating a current disability of hearing loss to an in-
service event.  


CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The November 1976 examination report states that the 
veteran's ears were normal, no pertinent defects or diagnoses 
were noted, and the veteran denied a history of hearing loss.  
Audiological examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
4000
6000
RIGHT
10
10
10
10
10
LEFT
10
15
10
15
15

The veteran was hospitalized from November 1978 to December 
1978 for a superficial lobectomy of the right parotid.  The 
final diagnosis was a mixed tumor of the right parotid 
superficial lobe.  A January 1979 treatment report states 
that the veteran was well healed and discharged back to 
regular duty.  

The July 1979 separation examination report states that the 
veteran's ears were normal, no defects or diagnoses were 
noted, and the veteran denied a history of hearing loss.  No 
hearing or audiometric tests were conducted.  

The veteran underwent a VA examination in August 1980 for 
complaints of right heel pain.  The veteran reported that a 
scar was the only residual discomfort from the 1978 surgery.  
The examiner noted diminished hearing in the right ear and no 
significant clinical findings.  

The veteran provided sworn testimony at a travel board 
hearing in October 1995.  Although he did not go on sick call 
for hearing loss or asthma during active service, he believed 
that both disabilities resulted from the 1978 surgery in the 
right jaw and ear area.  

The March 1995 assessment was hearing loss of the right ear.  
The July 1996 VA assessment was mild to moderately severe 
sensorineural hearing loss in the right ear and mild 
sensorineural hearing loss in the left ear.  Speech 
thresholds were moderately impaired bilaterally.  Speech 
recognition ability was severely impaired on the right and 
within normal limits on the left.  

The RO received a December 1997 letter from a VA physician 
who stated that he did not know the veteran.  The veteran's 
chart was not available but the physician had reviewed some 
records that were made available to him after the veteran 
walked into the VA pulmonary clinic.  The physician stated 
that shortly after the 1978 surgery, the veteran was noted to 
have 80 percent hearing loss in the right ear.  

In July 1999, a CT scan showed a newly developed mass at the 
site of the surgical scar area that partially occluded the 
airway.  

The veteran, assisted by his representative, provided sworn 
testimony at a travel board hearing in July 2000.  The 
veteran testified that he had no problems with asthma or 
hearing loss before service.  He testified that he was 
exposed to loud noise from power tools, firing guns, and 
weapons because he was a combat engineer in service, which 
required building bridges and demolition.  He testified that 
in-service surgery of the parotid gland caused an 80 percent 
hearing loss in his right ear and asthma because scar tissue 
from the surgery obstructed his airflow.  At the hearing, the 
veteran provided a handwritten list of 10 medications that he 
currently took.  


Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  



Analysis

The claim of entitlement to service connection for hearing 
loss is not well grounded.  The medical evidence includes a 
diagnosis of a current hearing disability because the March 
1995 assessment was hearing loss in the right ear, and the 
July 1996 assessment was sensorineural hearing loss in both 
ears.  

The claim is not well grounded because the medical evidence 
does not show an in-service diagnosis or treatment of a 
hearing disability.  Instead, the veteran's ears were normal 
at the July 1979 separation examination, and the veteran 
denied a history of hearing loss.  The provisions of 
38 U.S.C. § 1154(b) do not apply because the veteran was not 
in combat during peacetime service.  

In any event, the claim is not well grounded because the 
medical evidence does not include a nexus opinion relating a 
current hearing disability to an in-service event.  The 
veteran alleges that the 1978 surgery and noise exposure in 
service caused a hearing disability many years later.  
However, the veteran is a lay person who is not competent to 
diagnose the cause of a disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Although the December 1997 
letter from a VA physician noted an 80 percent hearing loss 
in the right ear shortly after the 1978 surgery, a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Indeed, the VA physician admitted that 
he did not have the veteran's chart and that he did not know 
the veteran.  Although the August 1980 VA examiner noted 
diminished hearing in the veteran's right ear, he provided no 
nexus opinion to relate hearing loss to the veteran's 
service.  Accordingly, the claim of entitlement to service 
connection for hearing loss is not well grounded.  

The VA cannot assist in any further development of the claim 
for service connection for hearing loss because it is not 
well grounded.  38 U.S.C.A. § 5107(a); Morton v. West, 13 
Vet. App. 205 (1999).  


ORDER

Entitlement to service connection for hearing loss is denied.  


REMAND

At the July 2000 travel board hearing, the veteran testified 
that the record was missing "many more" VA medical records 
that supported his claim for service connection for asthma.  
The July 1999 CT scan showed a newly developed mass at the 
site of the surgical scar area that partially occluded the 
airway, and the veteran indicated that VA doctors had related 
his asthma to the newly developed mass.  Where the VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  

This matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for asthma since 1979.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for asthma based on the entire 
evidence of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the claim remains in a 
denied status, he and his representative, 
if any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


 

